                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 UNITED STATES OF AMERICA,                  )
                                            )
               v.                           )                  1:19-CR-91
                                            )
 STEVIE HAMRICK,                            )
                                            )
                      Defendant.            )

       MEMORANDUM OPINION AND ORDER REDUCING SENTENCE

Catherine C. Eagles, District Judge.

       Stevie Hamrick, a federal prisoner in custody at FCI Butner, has filed a renewed

motion for compassionate release pursuant to 18 U.S.C. § 3582(c) asking the Court to

reduce his sentence. He contends that he is at a heightened risk of serious illness due to

COVID-19 because of his health and age. The motion will be granted.

                                       BACKGROUND

       On August 26, 2019, Mr. Hamrick pled guilty to felon in possession of a firearm

and to maintaining a residence for the purpose of manufacturing, distributing, and using

controlled substances. Minute Entry 08/26/2019; Doc. 35. Mr. Hamrick was sentenced

to 84 months of imprisonment on each count, to run concurrently, followed by two years

of supervised release. Minute Entry 09/16/2019; Doc. 39 at 2–3.

       Mr. Hamrick filed a motion for compassionate release on April 27, 2020. Doc. 41.

The Court denied Mr. Hamrick’s motion without prejudice for failure to satisfy the

statutory exhaustion requirement in § 3582(c)(1)(A). Doc. 57.




        Case 1:19-cr-00091-CCE Document 62 Filed 08/06/20 Page 1 of 10
       The defendant has now filed a renewed motion for compassionate release, Doc.

58, and briefing is complete. See Text Order 07/20/2020; Doc. 59; Doc. 61. The Court

has also considered the supplemental report from the United States Probation Office. See

Text Order 07/24/2020; Doc. 60. The matter is now ripe for decision.

                                       ANALYSIS

       Courts do not have unfettered jurisdiction or discretion to modify criminal

sentences. United States v. Goodwyn, 596 F.3d 233, 235–36 (4th Cir. 2010). A court

may modify a sentence only when a provision in the Federal Rules of Criminal Procedure

or a statute expressly permit it to do so. See 18 U.S.C. § 3582(c).

       Section 3582(c)(1)(A), commonly called the “compassionate release” provision, is

one such statutory provision. In order for a sentence reduction under § 3582(c)(1)(A) to

be appropriate, the statute requires by its terms that the movant has exhausted his

administrative remedies, that extraordinary and compelling reasons exist for a sentence

reduction, and that the reduction is consistent with applicable Policy Statements issued by

the Sentencing Commission. See United States v. Redd, No. 1:97-cr-00006-AJT, 2020

WL 1248493, at *4 (E.D. Va. Mar. 16, 2020). In addition, the Court must consider the

relevant § 3553(a) factors. Id.

          A. Exhaustion

       Mr. Hamrick filed his initial request for compassionate release with his warden on

April 16, 2020. Doc. 41 at 11. On April 17, 2020, the warden denied his request. Id. at

13. He filed a second request with the warden on July 7, 2020. Doc. 55. As discussed in

the Court’s Order denying Mr. Hamrick’s first motion, United States v. Hamrick, No.

                                               2



        Case 1:19-cr-00091-CCE Document 62 Filed 08/06/20 Page 2 of 10
1:19-CR-91, 2020 WL 4016037 (M.D.N.C. July 16, 2020), Mr. Hamrick’s first request to

the warden raised similar grounds for relief as his initial motion for compassionate

release, and that is also true of his renewed motion. As more than 30 days have passed

since Mr. Hamrick’s initial request to the warden, he has satisfied the statutory

exhaustion requirement. See United States v. Davis, No. 1:17-CR-69, 2020 WL 3976970,

at *3 (M.D.N.C. July 14, 2020).

          B. Extraordinary and Compelling Reasons

       Mr. Hamrick is 69 years old. Doc. 36 at 3. He has hypertension, hypoxemia,

COPD, and severe emphysema. See Doc. 50; Doc. 59-1. Under current CDC guidelines,

COPD puts him at increased risk from severe illness from COVID-19 and his

hypertension and emphysema “might” put him at an increased risk.

See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-

higher-risk.html (last accessed 08/05/2020). Additionally, the CDC currently believes

that “the risk for severe illness from COVID-19 increases with age.” See

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html

(last accessed 08/05/2020).

       While his initial motion was pending, Mr. Hamrick tested positive for COVID-19

on June 10, 2020. See Doc. 47; Doc. 50 at 1. He was hospitalized at Duke University

Medical Center, where he was treated; he was returned to FCI Butner on June 22, 2020.

See Doc. 50 at 1. Upon return to FCI Butner, he was placed in quarantine for 14 days.

Id.; Doc. 59-1. He has since been returned to the general population. Doc. 59-1 at 5.



                                               3



        Case 1:19-cr-00091-CCE Document 62 Filed 08/06/20 Page 3 of 10
       Mr. Hamrick’s medical condition was serious before he contracted COVID-19, see

generally Doc. 50, and his health has worsened following his bout with COVID-19. See

Doc. 59-1. Despite increased use of supplemental oxygen, he has difficulty maintaining

adequate oxygen saturation. See Docs. 50, 59-1. His breathing was so labored at one

medical appointment that he could not say more than a few words without stopping for

breath. Doc. 59-1 at 7. Moving from his bed to the bathroom increases his breathing

difficulties. Id. He has already had to return to the emergency room for acute

exacerbation of his COPD. Id. at 5, 9. He also requires assistance for walking. See, e.g.,

Id. at 1 (reflecting defendant “was walked by nursing”); at 7 (reflecting defendant was “in

wheelchair”), at 24 (reflecting defendant was “walked to urgent care”).

       Mr. Hamrick is confined at FCI Butner. FCI Butner has alarming rates of

COVID-19 infections. See https://www.bop.gov/coronavirus/ (last accessed 08/05/2020

and reporting 89 active inmate cases and 9 active staff cases). This is a new disease, and

the state of scientific knowledge is incomplete; it is not known whether someone who has

had COVID-19 is immune and, if he is, how long any such immunity lasts.

       Based on these facts, the Court finds that Mr. Hamrick’s medical conditions

combined with the threat from COVID-19 constitute extraordinary and compelling

reasons warranting a sentence reduction. In sum, he has very serious health issues; he

cannot consistently walk alone, see U.S.S.G. § 1B1.13 app. note 1 (noting relevance of

inability to care for oneself); he is at high risk of serious health complications from his

existing conditions; he is back in the general population in a prison unit where there are

many cases of COVID 19; and should he contract COVID-19 again, the consequences

                                                4



        Case 1:19-cr-00091-CCE Document 62 Filed 08/06/20 Page 4 of 10
could well be fatal. While it appears he has received daily medical attention since his

release from the hospital, see Doc. 59-1, he is continuing to experience problems

breathing and has already had to go the emergency room.

          C. 3553(a) Factors

       The existence of extraordinary and compelling reasons is not enough, by itself, to

support a sentence reduction. Courts must still consider whether a sentence reduction is

appropriate in light of applicable sentencing factors in § 3553(a). As is most relevant

here, these factors include:

          (1) the nature and circumstances of the offense and the history and
              characteristics of the defendant;

          (2) the need for the sentence imposed –

                       (A) to reflect the seriousness of the offense, to promote respect for
                       the law, and to provide just punishment for the offense

                       (B) to afford adequate deterrence to criminal conduct;

                       (C) to protect the public from further crimes of the defendant; and

                       (D) to provide the defendant with needed . . . medical care . . .in the
                       most effective manner . . . [and]

              (4) the kinds of sentence and the sentencing range established for [the
                  applicable offense category as set forth in the guidelines];

18 U.S.C. § 3553(a).

       The nature of Mr. Hamrick’s underlying offense is serious. He possessed crack

cocaine, cocaine hydrochloride, marijuana, and small numbers of various prescription

medications, along with paraphernalia indicating he was converting cocaine

hydrochloride into crack cocaine. See Doc. 36 at ¶¶ 17–19. He had a significant amount

                                                 5



        Case 1:19-cr-00091-CCE Document 62 Filed 08/06/20 Page 5 of 10
of cash, id. at ¶ 19, which was not explained by his employment, see id. at ¶ 112, and

there were numerous indicators that he was selling illegal drugs. Id. at ¶ 18. He also had

a loaded firearm and more ammunition in his bedroom. Id. at ¶ 17.

          As to his history and characteristics, Mr. Hamrick has a lengthy criminal history

spanning over 30 years, including several drug-related crimes. He has no history of

violence and no convictions for violent crimes. See Doc. 36 at ¶¶ 38–91. The remainder

of his crimes were primarily misdemeanor traffic offenses. Id. Before his present

sentence, the longest active sentence he had served was for 7 months in 1990. Id. at ¶ 39.

He had been unsuccessful on state probation many times. Id. at ¶¶ 45, 59, 61, 63, 76, 82,

84, 90.

          Despite this criminal record, Mr. Hamrick has an extensive legitimate work

history. His father taught him to work on cars, and from 1973 to 1992 he worked as an

auto mechanic for trucking companies. Doc. 36 at ¶¶ 113–15. He then opened his own

mechanic shop and was self-employed from 1992 until his arrest. Id. at ¶ 112.

          Ordinarily, Mr. Hamrick’s age and health would indicate a low probability of

recidivism. See United States v. Howard, 773 F.3d 519, 533 (4th Cir. 2014) (“[T]he risk

of recidivism is inversely related to an inmate’s age.”). That is not certain in this case as

Mr. Hamrick committed the underlying offenses just two years ago when he was 67 years

old, and he also suffered from COPD at the time. Doc. 36 ¶¶ 105–106. Additionally,

while on pretrial release in this case, Mr. Hamrick tested positive for cocaine twice and

was charged in state court with driving while license revoked, hit and run, and failure to



                                                 6



           Case 1:19-cr-00091-CCE Document 62 Filed 08/06/20 Page 6 of 10
maintain lane of traffic. Id. at ¶¶ 6–13. His addiction to drugs is long-standing. Id. at

¶¶ 108–109.

       The need for the sentence to provide the defendant with medical care in the most

effective manner is an appropriate factor to take into account. 18 U.S.C. § 3553(a)(2)(D).

While it appears the BoP has provided adequate medical care for Mr. Hamrick since his

COVID-19 diagnosis, the high number of COVID-19 cases in Butner prompts serious

concern. The infection rate reflects the limitations of containing the pandemic in a

correctional setting and it raises concerns over whether the institution has the ongoing

resources needed to provide appropriate treatment for persons with serious ongoing

health issues like Mr. Hamrick while at the same time managing many patients who have

contracted or are suspected of having contracted COVID-19. Mr. Hamrick already

contracted COVID-19 once while in BoP custody and continued incarceration at FCI

Butner exposes him to additional risks.

       Upon release, Mr. Hamrick hopes to live at the AYA House, “a church based drug

treatment and community re-entry therapeutic facility” in Kannapolis. Doc. 51 at 6.

AYA House is a fee-based recovery and rehabilitation program that provides housing and

support for up to six clients at a time. Doc. 60 at 1. AYA House imposes special

requirements on all residents on community supervision, like Mr. Hamrick would be,

including drug testing, drug treatment, restricted movement for up to 60 days, curfews,

and others. Id. at 1–2. Mr. Hamrick would have to be interviewed and accepted before

he could live at AYA House, id., but it appears he is eligible. If accepted, he would be

assessed for the types of services he needs and what duties he could perform. Id. at 1.

                                               7



        Case 1:19-cr-00091-CCE Document 62 Filed 08/06/20 Page 7 of 10
       Mr. Hamrick’s offense was serious, and his sentence should reflect this

seriousness, promote respect for the law, provide just punishment, and afford adequate

deterrence. See 18 U.S.C. § 3553(a)(2). His sentencing guideline range was 92 to 115

months, driven primarily by his criminal record, and the Court varied downwards because

Mr. Hamrick had never served a lengthy sentence and he pled guilty twice. Doc. 40 at 1,

3.1 Mr. Hamrick has served barely two years on his 7-year sentence. Still, this represents

the longest period of incarceration he has ever served, see Doc. 36 at ¶39, and Mr.

Hamrick knows that if he violates his supervised release he is very likely to be arrested,

as he was when he violated his pre-trial release, and returned to prison. Further, in light

of his physical deterioration and serious medical developments since incarceration, a

return to drug use will have serious implications for his health, which may provide

additional motivation to Mr. Hamrick to stay away from drugs.

       Mr. Hamrick remains subject to the original conditions of supervised release

imposed at sentencing, Doc. 39 at 3–5. Though recidivism is always a risk, required

participation in a residential drug treatment program like AYA House does reduce that

risk and, together with the terms previously imposed and ongoing supervision by the

probation office, see id., reasonably assures the safety of the community. See 18 U.S.C.

§ 3142(g).

       The Court has weighed all of these factors in combination with Mr. Hamrick’s

extraordinary and compelling circumstances and concludes in its discretion that a


   1
     His initial guilty plea was set aside because of the Supreme Court’s decision in Rehaif v.
United States, 139 S. Ct. 2191 (2019). See Doc. 22.
                                                  8



         Case 1:19-cr-00091-CCE Document 62 Filed 08/06/20 Page 8 of 10
sentence reduction is consistent with the § 3553(a) factors. Mr. Hamrick’s health

conditions are severe, and the COVID-19 pandemic at FCI Butner is extensive. Mr.

Hamrick is 69 years old, unable to walk unassisted, and has trouble breathing even with

the assistance of supplemental oxygen. He has already contracted COVID-19 while in

prison and has required outside emergency care on at least one occasion since his

recovery. While he has not served a long portion of his sentence, it is his longest period

of incarceration and he served most of it while battling his chronic illnesses and COVID-

19. His offenses were serious, but in light of his health, age, the pandemic, and lack of

violent history, his original sentence no longer reflects a just punishment. His “sentence

has been significantly more laborious than that served by most inmates . . . and further

incarceration in his condition would be greater than necessary to serve the purposes of

punishment set forth in § 3553(a)(2).” United States v. Beck, 425 F. Supp. 3d 573, 586

(M.D.N.C. 2019) (quotation and citation omitted). Time served, plus the limitations

imposed by the terms of his supervised release, is an appropriate sentence.

       It is ORDERED and ADJUDGED that:

       1. The defendant’s motion for compassionate release, Doc. 58, is GRANTED.

       2. The defendant’s sentence is REDUCED to time served, followed by

          supervised release for two years on the same terms previously imposed and the

          following additional conditions:

              a. Mr. Hamrick shall apply to live at AYA House in Kannapolis, North

                 Carolina, and upon acceptance shall cooperatively participate in the

                 residential substance abuse recovery program at AYA House or other

                                               9



        Case 1:19-cr-00091-CCE Document 62 Filed 08/06/20 Page 9 of 10
          similar program approved by the Probation Office and shall abide by all

          the rules and conditions of the program including drug testing, curfew,

          or any other conditions.

       b. Mr. Hamrick shall provide releases of information to both the United

          States Probation Office and AYA House so that the probation officer

          and AYA House staff may work collaboratively to monitor Mr.

          Hamrick’s overall progress and treatment compliance.

       c. Upon successful completion of the residential program, Mr. Hamrick

          may only live at a place and with persons approved in advance by the

          probation officer to ensure that he is not living with persons who may

          still be involved with illegal drugs.

3. This Order is stayed for 14 days to give BoP time to implement it, to give the

   AYA House time to interview and assess Mr. Hamrick, and to give the

   Probation Office time to plan for Mr. Hamrick’s release.

4. The Clerk shall provide a copy of this Order to the Probation Office.

This the 6th day of August, 2020.




                                     __________________________________
                                      UNITED STATES DISTRICT JUDGE




                                        10



 Case 1:19-cr-00091-CCE Document 62 Filed 08/06/20 Page 10 of 10
